Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.     Claims 1-17 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     The instant claims 1 and 22 recite “obtainable” which indicates that coated titanium dioxides made by methods other than those of the instant claims are intended to be encompassed by the instant claims.  Claims 2-17 and 23-26 depend from claims 1 and 22 and therefore contain the recitation of “obtainable” by their dependence from claims 1 and 22.  The precise structure and morphology of the coated titanium dioxide pigments is not specified by the instant claims.  The precise structure and morphology of the coated titanium dioxide pigments is not given by the technologies currently in use.  Different method steps, even within the instantly claimed broad methodology, materially affect the precise structure and morphology of the instantly claimed coated titanium dioxide.

It is unclear what other coated titanium dioxides made by methods other than those of the instant claims are intended to be encompassed by the instant claims.  Determining what other coated titanium dioxides are encompassed by the instant claims would require undue experimentation.  The caselaw cited below is analogous to the instant situation.  

“Obtained” would not have this issue.

The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     1.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       2.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.
       3.     Purdue Research v Watson 1959 CD 124 (Dist Ct) affirmed by CCPA 120 USPQ 521.
              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the compostion is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.

For examination purposes, coated titanium dioxide made by any method is taken as reading on the instant claims because the instant claims recite insufficient reaction particulars and coated titanium dioxide particulars to distinguish the instantly claimed coated titanium dioxide over that made by other methods.  See MPEP 2113.


B.      The instant claims 9, 10, 11, 12, 13, and 14 recite molecular weights of compounds which may be polymeric.  It is not clear what type of polymer molecular weights are intended by the claimed molecular weights, e.g. number, weight, z, viscosity, or some other type of average molecular weight.  Polymers are necessarily mixtures of molecules of different molecular weights.  Therefore, polymer molecular weights are average molecular weights.  The type of average molecular weight and the polydispersity materially affect the properties of the polymer sample.  The scope of these claims is therefore not clear.

For examination purposes, any type of polymer molecular weight will be taken as reading on the claims.

3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-14, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2007/0060670 Ellis with US Pat. Application Publication No. 2012/0107529 Simpson et al. being cited as evidence that Dupont’s R-746 is aqueous.

Regarding claims 1-7:

Ellis discloses an aqueous ink containing dispersed titanium dioxide coated with silica, alumina, or zirconia.  The ink is disclosed as having adequate stability.  See Ellis, the abstract and paragraphs [0011]-[0016], [0025], and [0034].  Note Ellis, paragraph [0034] particularly.  The methods of making these coated titanium dioxides are not specified.  Ellis, paragraph [0067] discloses the need to keep the titanium dioxide pigments deflocculated over long periods of time.  Ellis, paragraph [0067] teaches that the ink is stable  and non-flocculated or agglomerated.  The titanium dioxide slurries are taught to be in water typically at paragraph [0069] of Ellis.  Ellis, paragraph [0074] teaches away from adding dried pigment agglomerates to their inkjet formulations.  Ellis, paragraph [0166] exemplifies using Dupont’s R-746 titanium dioxide slurry.  Ellis, paragraph [0166] discloses the R-746 as being dispersed titanium dioxide which is coated with hydrous silica and hydrous alumina.  Simpson, paragraph [0071] discloses Dupont’s R-746 as being an aqueous slurry of titanium dioxide.  Ellis, paragraph [0171] exemplifies ink containing the R-746.  It is not seen that the R-746 is not “obtainable” by the process of the instant claims.  It is not seen that the process of the instant claims, including “undried”, cannot be used to make the R-746.  It is not seen that the process of the instant claims was not used to make the R-746.
Even if the R-746 of Ellis is made by a different process, the inks of Ellis made therewith anticipate those of the instant claim 1 because they appear to be the same as the inks of the instant claims even if made by a slightly different process.  See MPEP 2113.  Ellis discloses their inks as being stable at paragraph [0067].  It therefore appears that the inks of Ellis have the property that the instant specification attributes to the instantly claimed “undried” requirement.  There is no showing of any distinction between the instantly claimed inks and those of Ellis which is commensurate in scope with the instant claims.  It is noted that the examples of the instant specification are not commensurate with the instant claims because the instant claims are not limited to the coating processes and particulars of the instant specification’s examples.
It is not seen that the process steps of the instant claims 4-6 distinguishes the ink to which claim 4 is ultimately directed from the ink of Ellis.  It is noted that reaction times and reactant concentrations are not specified and these particulars materially affect the product which is made under the conditions of the instant claims 4-6.  It is therefore not seen that the instant claims 4-6 do not encompass the R-746 of Ellis.
The polymeric dispersant’s of Ellis, e.g. paragraph [0067] are necessarily at least one of the dispersants of the instant claim 7.

Regarding claims 8-14:

The polyacrylate dispersants having the hydrophilic groups and molecular weights of Ellis, paragraphs [0039] and [0045] fall within the scope of the instant claims 8-14.

Regarding claim 22:

The dispersion of Ellis, paragraph [0166] implies that 23.5 weight percent water is present which gives an aqueous slurry that falls within the scope of the instant claim 22.  Note “and/or” prior to limitation (iii), particularly the “or” option therein of the instant claim 22.

Regarding claim 25:

The inks of Ellis are necessarily in a container.  Any container containing ink may be called a “printing ink container”.  The inks of Ellis discussed above which are in containers fall within the scope of the instant claim 25 for the reasons stated above.

Regarding claim 26:

Ellis specifies the use of their inks in inkjet printers.  See the entirety of Ellis including paragraph [0168].  The inks of Ellis discussed above therefore fall within the scope of the instant claim 26.


6.     Claims 15-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2007/0060670 Ellis with US Pat. Application Publication No. 2012/0107529 Simpson et al. being cited as evidence that Dupont’s R-746 is aqueous.

The discussion of paragraph 5 above is repeated here in its entirety.

Regarding claims 15-17:

Ellis encompasses the ingredients and amounts thereof of the instant claims 15-17 at paragraphs [0066], [0131], and [0171].  Ellis does not exemplify the instantly claimed ingredients and amounts thereof or disclose them with sufficient specificity to anticipate them.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the inks of Ellis with the ingredients and amounts thereof of the instant claims 15-17 because these inks are encompassed by Ellis, paragraph [0066] and these ingredient combinations and ingredient amounts would have given only predictable properties to the ordinary skilled artisan.

Regarding claims 23-24:

Ellis encompasses the ingredients and amounts thereof of the instant claims 23-24 at paragraphs [0032] and [0066].  Ellis does not exemplify the instantly claimed ingredients and amounts thereof or disclose them with sufficient specificity to anticipate them.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the inks of Ellis with the ingredients and amounts thereof of the instant claims 15-17 because these inks are encompassed by Ellis, paragraphs [0032] and [0066] and these ingredient combinations and ingredient amounts would have given only predictable properties to the ordinary skilled artisan.

7.     Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2007/0060670 Ellis in view of US Pat. No. 2885366 Iler, US Pat. Application Publication No. 2009/0009852 Honeyman et al., and WO 2013/086596 Aparecido Sigoli et al., the machine English translation provided herewith being referenced below, with US Pat. Application Publication No. 2012/0107529 Simpson et al. being cited as evidence that Dupont’s R-746 is aqueous.

The discussions of paragraphs 5 and 6 above are repeated here.

Regarding claims 1-7 and 18-19:

Ellis does not specifically disclose making their pigment slurries with the instantly claimed method steps including “undried” as it is defined in the instant specification. 
Iler discloses making silica, alumina, or zirconia coated titanium dioxide without drying at column 1, lines 1-29 and 52-59, column 2, lines 16-19, column 3, lines 6 and 19-20, column 4, lines 31-34, column 5, lines 45-47, column 10, lines 72-75, column 11, lines 1-5, column 14, lines 20-29, noting the use of the pigment sols in aqueous paints, column 21, lines 32-49, column 22, lines 35-75, and column 23, lines 1-58, noting that these processes require no drying, and the remainder of the document.
The dialysis of Iler, column 11, line 1 is a filtration which requires no drying and which is done at room temperature.
Honeyman, paragraph [0105] discloses separating silica particles from reaction dispersion by centrifuging.  Honeyman, paragraph [0105] discloses that the silica particles may then be readily re-dispersed into aqueous media.  Honeyman, paragraph [0105] discloses that this step enables the silica-coated pigment particles to be maintained in non-agglomerated and non-fused form.   Honeyman, paragraph [0105] discloses that this step prevents the formation of large aggregates of pigment particles in the microcapsules which will typically eventually be formed from the silica-coated pigment.  Honeyman, paragraph [0105] discloses that eliminating the drying step also substantially reduces the processing time required.
Aparecido Sigoli, page 8, lines 10-12 discloses aggregation of silica particles to hinder their redispersion.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the titanium dioxide slurries of Ellis by the instantly claimed methods because Iler discloses making the coated titanium dioxides without drying according to the instant claims, including claims 18 and 19, and making the titanium coated with silica without drying according to the process of Iler would have been expected to give pigment sols in which titanium dioxide coated with silica does not aggregate or agglomerate according to the teachings of Honeyman, and such non-aggregated and non-agglomerated pigment particles will remain stably dispersed in the final aqueous compositions including the inks of Ellis as can be inferred by the teachings of Aparecido Sigoli.  The result presented for the instantly claimed “undried” in the instant specification is therefore not unexpected.

Regarding claims 20 and 21:

The inks of Ellis are printed on substrates including the textiles of the instant claims 20 and 21.

The remaining claims remain rejected for the above stated reasons of this rejection coupled with the reasons they are rejected in paragraphs 5 and 6 above.


8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762